Case: 12-10888         Date Filed: 08/09/2012   Page: 1 of 3

                                                                        [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10888
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket No. 0:98-cr-06155-KMM-1


UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellee,

                                                 versus

CRAIG FRAZIER,
a.k.a. Chicken Man,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (August 9, 2012)

Before BARKETT, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

         Craig Frazier, through counsel, appeals the district court’s denial of his
               Case: 12-10888      Date Filed: 08/09/2012     Page: 2 of 3

motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). On appeal,

Frazier argues that the district court’s order failed to indicate whether the court’s

denial was based on lack of authority to reduce his sentence or as an exercise of

discretion.

       A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission. 18

U.S.C. § 3582(c)(2). Any reduction must be “consistent with applicable policy

statements issued by the Sentencing Commission.” Id. Amendment 750 to the

Sentencing Guidelines amended the drug quantity table in U.S.S.G. § 2D1.1(c) to

reduce offense levels in crack cocaine cases by two levels. See U.S.S.G. App. C,

Amend. 750 (2011).1

       In deciding a § 3582(c)(2) motion, our precedent makes clear that “the court

must recalculate the sentence under the amended guidelines, first determining a

new base level by substituting the amended guideline range for the originally

applied guidelines range, and then using that new base level to determine what

ultimate sentence it would have imposed.” United States v. Bravo, 203 F.3d 778,


       1
         Amendment 750 was made retroactive by Amendment 759, effective November 1, 2011.
See id., Amend. 759 (2011). Amendment 750 is listed in U.S.S.G. § 1B1.10(c). See U.S.S.G. §
1B1.10(c).

                                             2
                 Case: 12-10888   Date Filed: 08/09/2012   Page: 3 of 3

780 (11th Cir. 2008). The court must then decide, after analyzing the § 3553(a)

factors, whether to impose the amended sentence on the defendant. Id. at 781.

      Here, the district court’s order consisted of a pre-written form that contained

the following language:

      Upon motion of G the defendant G the Director of the Bureau of
      Prisons G the court under 18 U.S.C. § 3582(c)(2) for a reduction in
      the term of imprisonment imposed based on a guideline sentencing
      range that has subsequently been lowered and made retroactive by the
      United States Sentencing Commission pursuant to 28 U.S.C. §
      994(u), and having considered such motion, and taking into account
      the policy statement set forth at USSG §1B1.10 and the sentencing
      factors set for th in 18 U.S.C. § 3553(a), to the extent they are
      applicable, IT IS ORDERED THAT the motion is: G DENIED. . .

There is no indication on this form that the court actually conducted the required

recalculation under the amended guidelines. Furthermore, while it is true that the

district court need not “articulate specifically the applicability–if any–of each of

the § 3553(a) factors,” “the record [must] demonstrate[] that the pertinent factors

were taken into account by the district court.” United States v. Eggersdorf, 126

F.3d 1318, 1322 (11th Cir. 1997).

      Upon review of the record and consideration of the parties’ briefs, we

therefore vacate and remand for the district court to conduct the required

recalculation.

      VACATED AND REMANDED.

                                           3